Citation Nr: 1242483	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-27 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a cardiovascular disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1956 to March 1960.  The Veteran had additional service in the United States Navy Reserve and the South Dakota Air National Guard (SDANG) from 1960 to 1987, including periods of active duty for training (ACDUTRA) in 1962 from June 4 to June 18; in 1963 from May 4 to May 18; in 1968 from January 13 to January 27; in 1969 from February 8 to February 22; in 1970 from March 14 to March 28; in 1971 from March 13 to March 27 and from June 23 to June 25; in 1972 from June 17 to July 1; in 1973 from January 6 to January 20; in 1974 from February 9 to February 23; in 1975 from February 15 to March 1; in 1977 from July 23 to August 6 and from November 5 to November 16; in 1978 from September 9 to September 25; in 1979 from January 6 to January 20; in 1980 from February 16 to March 10; in 1982 from January 2 to January 16, from September 11 to September 20, and from November 20 to December 4; in 1984 from August 4 to August 18 and from October 31 to December 10; in 1986 from February 5 to March 15; and in 1987 from June 7 to June 20 and from August 25 to August 31. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Following receipt of additional service records, including documentation of the above dates of ACDUTRA, the RO subsequently issued a November 2010 supplemental statement of the case reopening the Veteran's claim for service connection but denying the claim on the merits.  By a decision issued in August 2011, the Board reopened the claim for service connection, and remanded the reopened claim for additional development.  The reopened claim is again before the Board for appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's coronary artery disease is etiologically due to his active military service.



CONCLUSION OF LAW

Coronary artery disease was incurred in active service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a cardiovascular disability, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran contends that his current cardiovascular disability is related to chest pains he experienced during his period of active duty and is a result of a heart attack he had during a period of ACDUTRA in 1984.  Therefore, he contends that service connection is warranted for his cardiovascular disability.

For VA compensation purposes, service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); § 38 C.F.R. 
§ 3.6.  Active duty is full time duty in the Armed Forces other than ACDUTRA.  Id.  With regard to National Guard and Reserve service, ACDUTRA is full time duty performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  Id.  INACDUTRA is duty other than full-time duty performed under the same provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  Id.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including cardiovascular disease, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

The Board observes that the Veteran was treated for coronary artery disease in January 1985, which is within one year of a period of ACDUTRA; however, the presumption of service connection does not apply to ACDUTRA or INACDUTRA.  38 C.F.R. § 3.307(a).  Nevertheless, the Board determines that the claim may be granted on a direct basis. 

First, the Board observes that the Veteran's medical records reflect that he has a diagnosis of coronary artery disease as documented in treatment records and in the August 2011 VA examination report.  The VA examiner also noted diagnoses of acute, subacute, or old myocardial infarction and unstable angina.  Therefore, the Board determines that the Veteran has a current diagnosis associated with his claim.

Service treatment records show that in June 1959, the Veteran complained of chest pain and was diagnosed with precordial chest pain.  In August 1959, the Veteran complained of chest pain, but no diagnosis was associated with his complaint.  Continuous treatment with anti-hypertensive medications is documented in service treatment records as early as May 1980.  The Veteran asserts that he suffered from chest pains during his period of ACDUTRA from October 31, 1984 to December 10 1984, but that he waited until after this period of service to seek treatment.  Private treatment records from December 1984 indicate that he complained that for the preceding two months he had experienced exertional pressure that radiated into his left arm and that subsided with rest.  Additionally he reported having shortness of breath.  The Veteran was diagnosed with atherosclerotic heart disease with probable subendocardial infarction and continued unstable angina.  The Veteran had additional periods of ACDUTRA over the next two years until an honorable discharge from the SDANG under medical conditions in January 1988.

The Board notes that there are conflicting opinions of record with regard to whether the Veteran's current cardiovascular disability is a result of his military service.  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of material contained in a record; every item of evidence does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The August 2011 VA examiner stated that the Veteran's reports of chest pain are subjective only with the first occurring in 1959 at age 24 and not documented in service treatment records.  Additionally, the examiner noted that the Veteran's reports of chest pain while on ACDUTRA in Germany in 1984 are also not documented in service treatment records and no diagnosis or treatment is of record until after the Veteran returned to the United States.  For these reasons, the examiner opined that it is less likely as not that the Veteran's cardiovascular disability is related to either the Veteran's active duty military service or subsequent periods of ACDUTRA.  However, the Veteran is competent to report symptoms capable of lay observation, such as symptoms of chest pain or pressure.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the basis for the August 2011 opinion is inadequate, and the Board affords the opinion no probative weight.  

In contrast, in September 2012, the Board received an opinion requested from a specialist with the Veterans Health Administration.  The specialist indicated that it is at least as likely as not that the Veteran's chest pain in 1959 was due to a heart disorder, but that his chest pain during his period of ACDUTRA in 1984 was more likely than not due to atherosclerotic coronary artery disease since it was typical of angina and confirmed by cardiac catheterization in late December 1984.  The specialist reported that coronary atherosclerosis is known to develop over a long period of time such as many years and progress slowly or in bouts and may not manifest until advanced.  The specialist concluded by saying that the Veteran's presentation is consistent with coronary artery disease that started during his active duty, manifested during his active duty and was clearly diagnosed with cardiac catheterization.  As this opinion was based on a review of the record and assigned appropriate significance to the Veteran's subjective complaints, the Board affords the opinion great probative weight.

Accordingly, the Board determines that the evidence for and against of a relationship between the Veteran's coronary artery disease and his military service is at least in equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, his claim for service connection for a cardiovascular disability, diagnosed as coronary artery disease, is granted. 


ORDER

Entitlement to service connection for coronary artery disease is granted. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


